Name: Council Regulation (EEC) No 4082/87 of 21 December 1987 opening and providing for the administration of a Community tariff quota for table cherries, excluding Morello cherries, falling within codes 0809 20 10 and 0809 20 90 of the combined nomenclature and originating in Switzerland (1988)
 Type: Regulation
 Subject Matter: tariff policy;  plant product;  Europe
 Date Published: nan

 31 . 12 . 87No L 382/2 Official Journal of the European Communities COUNCIL REGULATION (EEC) No 4082/87 of 21 December 1987 opening and providing for the administration of a Community tariff quota for table cherries, excluding Morello cherries, falling within codes 0809 20 10 and 0809 20 90 of the combined nomenclature and originating in Switzerland ( 1988) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the Act of Accession of Spain and Portugal, Having regard to the proposal from the Commission, Whereas an Agreement between the European Economic Community and the Swiss Confederation was concluded on 22 July 1972 ; whereas , following the accession of Spain and Portugal to the Community, an Agreement in the form of an Exchange of Letters was concluded and approved by Council Decision 86/559/EEC ('); Whereas the Agreement in the form of an Exchange of Letters provides for the opening of a Community tariff quota at zero duty for table cherries, excluding Morello cherries, originating in Switzerland ; whereas , therefore, the tariff quota in question should be opened for the period 1 January to 31 December 1988 ; Whereas the Community has adopted, with effect from 1 January 1988 , a combined nomenclature for goods which meets the requirements of the Common Customs Tariff and the external trade statistics of the Community and statistics of trade between Member States ; whereas , in order to accommodate specific Community measures , this nomenclature has been expanded into an integrated tariff of the European Communities (TARIC); whereas , with effect from the abovementioned date , the combined nomenclature and, where appropriate , the TARIC code numbers should be used for the description of the product covered by this Regulation ; Whereas equal and continuous access to the quota should be ensured for all Community importers and the rate laid down for the quota should be applied consis ­ tently to all imports of the products in question into all the Member States until the quota is exhausted ; whereas , however, since the quota is to cover requirements which cannot be determined with sufficient accuracy, it should not be allocated among the Member States , without prejudice to the drawing against the quota volume of such quantities as they may need, under conditions and according to a procedure to be determined ; whereas this method of administration requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the quota is used up and inform the Member States accordingly; Whereas , since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, any operation concerning the administration of the quota shares allocated to that economic union may be carried out by any one of its members , HAS ADOPTED THIS REGULATION : Article 1 1 . From 1 January to 31 December 1988 the duty applicable to imports of the following product shall be suspended at the level indicated and within the limits of a Community tariff quota as shown below : Order No CN code Description Amount of tariff quota (tonnes) Rate of duty (%) 09.0901 0809 20 10 0809 20 90 Table cherries excluding Morello cherries, orig ­ inating in Switzerland 1 000 0 Within the limit of this tariff quota, the Kingdom of Spain and the Portuguese Republic shall apply customs duties calculated in accordance with the relevant provisions of the Act of Accession . The Protocol on the definition of the concept of orig ­ inating products and on methods of administrative cooperation annexed to the Agreement between the European Economic Community and the Swiss Confederation shall apply. (') OJ No L 328 , 22. 11 . 1986, p. 98 . 31 . 12 . 87 Official Journal of the European Communities No L 382/3 2 . If an importer gives notification of imminent imports of the product in question into a Member State and applies to take advantage of the quota the Member State concerned shall inform the Commission and draw an amount corresponding to its requirements to the extent that the available balance of the reserve so permits . 3 . The shares drawn pursuant to paragraph 2 shall be valid until the end of the quota period . Article 2 1 . Member States shall take all appropriate measures to ensure that their drawings pursuant to Article 1 (2) enable imports to be charged without interruption against their accumulated shares of the Community quota. 2 . Each Member State shall ensure that importers of the product concerned have free acces to the quota for such time as the residual balance of the quota volume so permits . 3 . Member States shall charge imports of the said goods against their drawings as and when the goods are entered with the customs authorities . 4 . The extent to which the quota has been used up shall be determined on the basis of the imports charged in accordance with paragraph 3 . Article 3 At the request of the Commission, Member States shall inform it of imports actually charged against the quota . Article 4 Member States and the Commission shall collaborate closely in order to ensure that this Regulation is complied with . Article 5 This Regulation shall enter into force on 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 December 1987 . For the Council The President B. HAARDER